Citation Nr: 9923787	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  97-23 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for residuals of a fracture of the right little finger.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to June 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1997 rating decision of the Lincoln, 
Nebraska, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied an increased disability rating for residuals of a 
fracture of the right little finger.  A hearing was held in 
June 1999 in Lincoln, Nebraska, before Jeff Martin, who is a 
Member of the Board, and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102 (West 
1991).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  A service-connected fracture of the veteran's right 
little finger is currently manifested by ankylosis and 
osteoarthritis of the distal interphalangeal joint, and 
intermittent aching in the finger, exacerbated by use.


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
residuals of a fracture of the right little finger have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5227 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased disability rating for 
service-connected residuals of a fracture of the right little 
finger.  The veteran's service medical records reflect that 
he injured his right little finger in service in April 1970, 
when he sustained a fracture of the distal phalanx of that 
finger.  In his June 1999 Travel Board hearing, the veteran 
reported that the injury in service occurred when he fell, 
and tried to break his fall against a concrete surface with 
his right hand.  The service medical records indicate that 
the veteran is right handed.

A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

A claim for an increased rating for a disability is generally 
well grounded when an appellant indicates that the severity 
of the disability has increased.  See Proscelle v. Derwinski, 
2 Vet. App. 629, 631-32 (1992).  The veteran essentially 
contends that his residual disability due to the right little 
finger fracture has worsened.  The Board finds that his claim 
for an increased rating is a well grounded claim.  When a 
veteran has presented a well grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), VA has a duty 
to assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991).  In this case, the Board 
finds that the facts relevant to the veteran's claim have 
been properly developed, such that VA has satisfied its 
statutory obligation to assist the veteran in the development 
of his claim.


Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1998).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(1998).  Nevertheless, the present level of disability is of 
primary concern, and the past medical reports do not have 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  VA regulations provide, and the Court has 
emphasized, that evaluation of a musculoskeletal disability 
must include consideration of the veteran's ability to engage 
in ordinary activities, including employment, and of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(1998); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Where there 
is a question as to which of two ratings shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7 (1998).

Under the rating schedule, ankylosis of the little finger of 
the major hand is rated as 0 percent disabling.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5227 (1998).  Extremely unfavorable 
ankylosis of that finger is to be rated as amputation.  Id.  
The rating schedule does not provide for a compensable 
disability rating for limitation of motion of the joints in 
the fingers.  38 C.F.R. Part 4 (1998).

The veteran's service medical records reflect that in April 
1970 the veteran's fracture in his right little finger was 
reduced, and the finger was splinted.  Approximately one week 
later, he underwent an open reduction and internal fixation, 
with pinning, of the finger.  In May 1970, the sutures and 
pin were removed.

On VA medical examination of the veteran's right little 
finger in June 1983, the examining physician noted some 
destruction of the nail bed, with a ridge in the nail 
secondary to surgical procedure.  The incision appeared well 
healed.  The veteran had no sensory deficits on the palmar 
aspect of the digit.  The distal interphalangeal joint had 
full extension, but flexion only to 15 degrees.  There was 
full range of motion in the proximal interphalangeal joint 
and the metacarpophalangeal joint.  X-rays revealed 
disruption of the distal interphalangeal joint space with 
early degenerative joint disease of that joint.

On VA examination in May 1995, the veteran reported 
intermittent pain in his right little finger, lasting one to 
two days.  The examiner found that there was complete loss of 
motion of the distal interphalangeal joint, and that the 
right little finger lacked one centimeter of being able to 
touch the palm of the hand.  X-rays showed minor irregularity 
at the distal interphalangeal joint.

On VA examination in January 1997, the veteran reported 
stiffness in his right little finger ever since the pin was 
removed during service.  He reported that the distal 
interphalangeal joint could not bend.  He stated that he had 
intermittent aching in the finger, and that the finger was 
more sensitive than his other fingers.  He stated that the 
aching interfered with his work as a mail handler, as putting 
his fingers into the slots at the sides of mail trays led to 
frequent jamming of the right little finger, with increased 
pain in the finger.  The examiner reported that the veteran 
had no difficulty writing.  The examiner noted a slight 
decrease in the veteran's grip strength and dexterity with 
his wrists in supination, but no decrease when the wrists 
were in pronation.  The examiner found that the veteran could 
pull, twist, and probe with his right hand.  The veteran 
could fully touch his right little finger to his right thumb 
and palm.  The veteran reported that he had aching in the 
right little finger after using the right hand for an hour to 
an hour and a half.  X-rays revealed minimal degenerative 
joint disease of the distal interphalangeal joint.  The 
examiner reported that the veteran had mild functional 
interference in his right little finger due to 
osteoarthritis.

In a written statement submitted in June 1997, the veteran 
reported that doctors were treating his finger injury as his 
scheduled discharge from service approached.  The veteran 
stated that the doctors considered placing him on medical 
hold, but that they ultimately removed the pin from his 
finger shortly before his scheduled discharge date.  The 
veteran asserted that his finger did not heal properly 
because the pin was removed too soon.

In his June 1999 Travel Board hearing, the veteran reported 
that he took nonprescription pain medication once or twice 
per week for the intermittent pain in his right little 
finger.  He reported that extended periods handling 
particularly heavy mail, such as catalogs, brought on pain in 
that finger.

Recent medical evidence indicates that the veteran has lost 
all motion in the distal interphalangeal joint of his right 
little finger.  There is no evidence of ankylosis of the 
other joints in that finger, and there is no indication that 
there is extremely unfavorable ankylosis of the finger.  
Therefore, his ankylosis does not warrant a compensable 
rating under the rating schedule.

The veteran has been found to have mild osteoarthritis in the 
distal interphalangeal joint in his right hand.  He has 
reported intermittent pain in the finger, and, on recent 
medical examination, the examiner found that the 
osteoarthritis produced mild interference with the function 
of the finger.  Under the rating schedule, when limitation of 
motion in a joint due to degenerative arthritis is 
noncompensable, a 10 percent rating may be assigned for each 
major joint or group of minor joints affected by limitation 
of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (1998).  
For rating purposes, the interphalangeal joints are groups of 
minor joints.  38 C.F.R. § 4.45 (1998).  As the veteran has 
arthritis in only one minor joint, and not a group of minor 
joints, the arthritis in the one joint in his right little 
finger does not warrant a compensable rating.

The Board notes that there is mild impairment of the function 
of the veteran's right little finger, due to intermittent 
pain that is aggravated by prolonged use of the finger.  The 
Board takes into consideration the applicable regulations and 
case law regarding impaired function; but finds, nonetheless, 
that the impairment of the function of the veteran's finger 
is too mild to warrant a 10 percent rating for that 
disability.

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director of the Compensation and Pension Service for 
the assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1998).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Although the RO did not expressly 
consider 38 C.F.R. § 3.321(b)(1), the Board has reviewed the 
record with these mandates in mind.  The Board finds that any 
interference with employment caused by the veteran's disabled 
right little finger is no more than mild, and does not rise 
to the level of marked interference.  The Board finds that 
there is no basis in this case to initiate consideration of 
an extraschedular rating.  The veteran's claim for a 
compensable rating for disability of his right little finger 
is denied.


	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a compensable disability rating for residuals 
of a fracture of the right little finger is denied.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

